Citation Nr: 1718595	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in April 2017, the Veteran was sent a letter asking him to execute a new Form 21-22 Appointment of Veterans Service Organization As Claimant's Representative for Power of Attorney and have it signed by his Veterans Service Organization (VSO), as the one he submitted in August 2009 did not have a VSO signature line.  However, the Board notes that for Board purposes his original Power of Attorney is still valid as that was the valid form in use at the time, and thus the Board will proceed with adjudication of the above appeals.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran submitted a claim for TDIU in September 2016.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was noted to be scheduled for a VA neurological examination, which was canceled in November 2016 as the Veteran requested to be rescheduled at a different location.  Subsequent VA records from April 2017 note that the Veteran was medically unable to make his examination because he was recovering from back surgery at the San Antonio VA medical hospital.  Therefore, the Veteran should be scheduled for a new examination to determine the current severity of his neuropathy of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records of the Veteran and associate them with the electronic record.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's bilateral lower extremity neurological disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe.  

The examiner must also provide an assessment of the Veteran's functional limitations due to his peripheral neuropathy, as they may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered. 

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record, including TDIU.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




